Exhibit 10.4

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the 20
day of March, 2006, by and between CA-GATEWAY OAKS LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”) and DIGITAL MUSIC GROUP, INC., a
Delaware corporation (“Tenant”). The following exhibits and attachments are
incorporated into and made a part of the Lease: Exhibit A (Outline and Location
of Premises), Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D
(Commencement Letter), Exhibit E (Building Rules and Regulations), Exhibit F
(Additional Provisions) and Schedule F-1 (Offering Space) attached thereto, and
Exhibit G (Parking Agreement).

 

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 2151 River Plaza Drive,
Sacramento, California, commonly known as Gateway Oaks II. “Rentable Square
Footage of the Building” is deemed to be 66,232 square feet.

 

  1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 2nd floor and known as suite 200. If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor(s) shall be considered part of the
Premises. The “Rentable Square Footage of the Premises” is deemed to be 8,861
square feet. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct.

 

  1.03 “Base Rent”:

 

Full Calendar Months of Term

   Annual Rate
Per Square
Foot    Monthly
Base Rent

(Commencement Date) – (Last day of 14th full calendar month of Term)

   $ 25.20    $ 18,608.10

Months 15 – 26

   $ 25.80    $ 19,051.15              

Month 27 – (Termination Date)

   $ 26.40    $ 19,494.20              

Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant is not in Default (as defined in Section 18) under this Lease, Tenant
shall be entitled to an abatement of Base Rent in the amount of $18,608.10 per
month for 2 consecutive full calendar months of the Term (as defined in
Section 1.06), beginning with the 1st full calendar month of the Term (the “Base
Rent Abatement Period”). The total amount of Base Rent abated during the Base
Rent Abatement Period shall equal $37,216.20 (the “Abated Base Rent”). If Tenant
Defaults at any time during the Term and fails to cure such Default within any
applicable cure period under the Lease, all Abated Base Rent shall immediately
become due and payable. The payment by Tenant of the Abated Base Rent in the
event of a Default shall not limit or affect any of Landlord’s other rights,
pursuant to this Lease or at law or in equity. During the Base Rent Abatement
Period, only Base Rent shall be abated, and all Additional Rent and other costs
and charges specified in this Lease shall remain as due and payable pursuant to
the provisions of this Lease.

 

  1.04 “Tenant’s Pro Rata Share”: 13.3787%.

 

  1.05 “Base Year” for Taxes (defined in Exhibit B): 2006; “Base Year” for
Expenses (defined in Exhibit B): 2006.

 

  1.06 “Term”: The Term shall commence on the Commencement Date and, unless
terminated early in accordance with this Lease, end on the last day of the 38th
full calendar month following the Commencement Date (the “Termination Date”).
The “Commencement Date” shall mean April 1, 2006, subject to Section 3 below.

 

  1.07 Allowance(s): None.

 

  1.08 “Security Deposit”: $19,051.15, as more fully described in Section 6.



--------------------------------------------------------------------------------

  1.09 “Guarantor(s)”: None.

 

  1.10 “Broker(s)”: Grubb & Ellis Company.

 

  1.11 “Permitted Use”: General office use.

 

  1.12 “Notice Address(es)”:

 

Landlord:

   Tenant:    Prior to the Commencement Date:

CA-Gateway Oaks Limited Partnership

  

c/o Equity Office Management, L.L.C.

   Digital Music Group, Inc.

1610 Arden Way

   1545 River Park Drive, Suite 210

Suite 250

   Sacramento, California 95815

Sacramento, California 95815

  

Attn: Property Manager

      From and after the Commencement    Date:    The Premises

A copy of any notices to Landlord shall be sent to Equity Office, One Market,
Spear Tower, Suite 600, San Francisco, CA 94105, Attn: San Francisco Regional
Counsel.

 

  1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 7:00 a.m.
to 6:00 p.m. on Business Days.

 

  1.14 “Landlord Work” means the work that Landlord is obligated to perform in
the Premises pursuant to a separate agreement (the “Work Letter”) attached to
this Lease as Exhibit C.

 

  1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

 

2. Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

3. Adjustment of Commencement Date; Possession.

3.01 If Landlord is required to perform Landlord Work prior to the Commencement
Date: (a) the date set forth in Section 1.06 as the Commencement Date shall
instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon the actual Commencement Date. Landlord’s
failure to Substantially Complete the Landlord Work by the Target Commencement
Date shall not be a default by Landlord or otherwise render Landlord liable for
damages. Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a commencement letter agreement in the form attached as
Exhibit D. Tenant’s failure to execute and return the commencement letter, or to
provide written objection to the statements contained in the letter, within 30
days after the date of the letter shall be deemed an approval by Tenant of the
statements contained therein. If the Termination Date does not fall on the last
day of a calendar month, Landlord and Tenant may elect to adjust the Termination
Date to the last day of the calendar month in which the Termination Date occurs
by the mutual execution of a commencement letter agreement setting forth such
adjusted date. The Landlord Work shall be deemed to be “Substantially Complete”
on the date that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises. If Landlord is delayed in the performance of the Landlord Work as a
result of the



--------------------------------------------------------------------------------

acts or omissions of Tenant, the Tenant Related Parties (defined in Section 13)
or their respective contractors or vendors, including, without limitation,
changes requested by Tenant to approved plans, Tenant’s failure to comply with
any of its obligations under this Lease, or the specification of any materials
or equipment with long lead times (a “Tenant Delay”), the Landlord Work shall be
deemed to be Substantially Complete on the date that Landlord could reasonably
have been expected to Substantially Complete the Landlord Work absent any Tenant
Delay.

3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work, the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space. The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.

 

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 12% per annum. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. Rent for any partial month during the Term
shall be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or Improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord



--------------------------------------------------------------------------------

from time to time, including rules and regulations for the performance of
Alterations (defined in Section 9).

 

6. Security Deposit.

The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent, to cure any Default (defined in Section 18) by Tenant, or to satisfy any
other loss or damage resulting from Tenant’s Default as provided in Section 19.
If Landlord uses any portion of the Security Deposit, Tenant shall, within 5
days after demand, restore the Security Deposit to its original amount. Landlord
shall return any unapplied portion of the Security Deposit to Tenant within 45
days after the later to occur of: (a) determination of the final Rent due from
Tenant; or (b) the later to occur of the Termination Date or the date Tenant
surrenders the Premises to Landlord in compliance with Section 25. Landlord may
assign the Security Deposit to a successor or transferee and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor Laws
now or hereinafter in effect.

 

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours, although Tenant shall have the right to
receive HVAC service during hours other than Building Service Hours by paying
Landlord’s then standard charge for additional HVAC service and providing such
prior notice as is reasonably specified by Landlord; (c) standard janitorial
service on Business Days; (d) elevator service; (e) electricity in accordance
with the terms and conditions in Section 7.02; (f) access to the Building for
Tenant and its employees 24 hours per day/7 days per week, subject to the terms
of this Lease and such protective services or monitoring systems, if any, as
Landlord may reasonably impose, including, without limitation, sign-in
procedures and/or presentation of identification cards; and (g) such other
services as Landlord reasonably determines are necessary or appropriate for the
Property.

7.02 Electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Expenses (except as provided for excess usage). Without the
consent of Landlord, Tenant’s use of electrical service shall not exceed, either
in voltage, rated capacity, use beyond Building Service Hours or overall load,
that which Landlord reasonably deems to be standard for the Building. Landlord
shall have the right to measure electrical usage by commonly accepted methods,
including the installation of measuring devices such as submeters and check
meters. If it is determined that Tenant is using excess electricity, Tenant
shall pay Landlord Additional Rent for the cost of such excess electrical usage
and for the cost of purchasing and installing the measuring device(s).

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 

8. Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, in compliance with the National Electric Code or other
applicable Law, shall remove any Cable (defined in



--------------------------------------------------------------------------------

Section 9.01 below). In addition, Landlord, by written notice to Tenant at least
30 days prior to the Termination Date, may require Tenant, at its expense, to
remove any Landlord Work or Alterations that, in Landlord’s reasonable judgment,
are of a nature that would require removal and repair costs that are materially
in excess of the removal and repair costs associated with standard office
improvements (the Cable and such other items collectively are referred to as
“Required Removables”). Required Removables shall include, without limitation,
internal stairways, raised floors, personal baths and showers, vaults, rolling
file systems and structural alterations and modifications. The Required
Removables shall be removed by Tenant before the Termination Date. Tenant shall
repair damage caused by the installation or removal of Required Removables. If
Tenant fails to perform its obligations in a timely manner, Landlord may perform
such work at Tenant’s expense. Tenant, at the time it requests approval for a
proposed Alteration, including any Initial Alterations or Landlord Work, as such
terms may be defined in the Work Letter attached as Exhibit C, may request in
writing that Landlord advise Tenant whether the Alteration, including any
Initial Alterations or Landlord Work, or any portion thereof, is a Required
Removable. Within 10 days after receipt of Tenant’s request, Landlord shall
advise Tenant in writing as to which portions of the alteration or other
improvements are Required Removables.

 

9. Repairs and Alterations.

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and
(g) Alterations. Subject to the terms of Section 15 below, to the extent
Landlord is not reimbursed by insurance proceeds, Tenant shall reimburse
Landlord for the cost of repairing damage to the Building caused by the acts of
Tenant, Tenant Related Parties and their respective contractors and vendors. If
Tenant fails to make any repairs to the Premises for more than 15 days after
notice from Landlord (although notice shall not be required in an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs, together with an administrative charge in an amount equal to 10% of the
cost of the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building, Landlord shall promptly make repairs for which Landlord is
responsible. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereinafter in effect.

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any sums paid by Landlord for third party examination of
Tenant’s plans for non-Cosmetic Alterations. In addition, Tenant shall pay
Landlord a fee for Landlord’s oversight and coordination of any non-Cosmetic



--------------------------------------------------------------------------------

Alterations equal to 7% of the cost of the non-Cosmetic Alterations. Upon
completion, Tenant shall furnish “as-built” plans for non-Cosmetic Alterations,
completion affidavits and full and final waivers of lien. Landlord’s approval of
an Alteration shall not be deemed a representation by Landlord that the
Alteration complies with Law.

 

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

 

11. Assignment and Subletting.

11.01 Except in connection with a Business Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. If the
entity(ies) which directly or indirectly controls the voting shares/rights of
Tenant changes at any time, such change of ownership or control shall constitute
a Transfer unless Tenant is an entity whose outstanding stock is listed on a
recognized securities exchange or if at least 80% of its voting stock is owned
by another entity, the voting stock of which is so listed. Tenant hereby waives
the provisions of Section 1995.310 of the California Civil Code, or any similar
or successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable Laws,
on behalf of the proposed transferee. Any Transfer in violation of this Section
shall, at Landlord’s option, be deemed a Default by Tenant as described in
Section 18, and shall be voidable by Landlord. In no event shall any Transfer,
including a Business Transfer, release or relieve Tenant from any obligation
under this Lease, and Tenant shall remain primarily liable for the performance
of the tenant’s obligations under this Lease, as amended from time to time.

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of this Lease or subletting of more than 20% of the Rentable
Square Footage of the Premises for more than 50% of the remaining Term
(excluding unexercised options), recapture the portion of the Premises that
Tenant is proposing to Transfer. If Landlord exercises its right to recapture,
this Lease shall automatically be amended (or terminated if the entire Premises
is being assigned or sublet) to delete the applicable portion of the Premises
effective on the proposed effective date of the Transfer, although Landlord may
require Tenant to execute a reasonable amendment or other document reflecting
such reduction or termination. Tenant shall pay Landlord a review fee of
$1,500.00 for Landlord’s review of any requested Transfer.

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer. If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord.

11.04 Tenant may assign this Lease to a successor to Tenant by merger,
consolidation or the purchase of substantially all of Tenant’s assets, or assign
this Lease or sublet all or a portion of the Premises to an Affiliate (defined
below), without the consent of Landlord, provided



--------------------------------------------------------------------------------

that all of the following conditions are satisfied (a “Business Transfer”);
(a) Tenant must not be in Default; (b) Tenant must give Landlord written notice
at least 15 Business Days before such Transfer; and (c) if such Transfer will
result from a merger or consolidation of Tenant with another entity, then the
Credit Requirement (defined below) must be satisfied. Tenant’s notice to
Landlord shall include information and documentation evidencing the Business
Transfer and showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign a commercially reasonable
form of assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant. The “Credit Requirement” shall
be deemed satisfied if, as of the date immediately preceding the date of the
Transfer, the financial strength of the entity with which Tenant is to merge or
consolidate is not less than that of Tenant, as determined (x) based on credit
ratings of such entity and Tenant by both Moody’s and Standard & Poor’s (or by
either such agency alone, if applicable ratings by the other agency do not
exist), or (y) if such credit ratings do not exist, then in accordance with
Moody’s KMV RiskCalc (i.e., the on-line software tool offered by Moody’s for
analyzing credit risk) based on CFO-certified financial statements for such
entity and Tenant covering their last two fiscal years ending before the
Transfer.

 

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

 

13. Indemnity and Waiver of Claims.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties. Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment, or (e) any matter not within the reasonable
control of Landlord. Notwithstanding the foregoing, except as provided in
Section 15 to the contrary, Tenant shall not be required to waive any claims
against Landlord (other than for loss or damage to Tenant’s business) where such
loss or damage is due to the negligence or willful misconduct of Landlord or any
Landlord Related Parties. Nothing herein shall be construed as to diminish the
repair and maintenance obligations of Landlord contained elsewhere in this
Lease.

 

14. Insurance

Tenant shall maintain the following insurance (“Tenant’s Insurance”):
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) Property/Business



--------------------------------------------------------------------------------

Interruption Insurance written on an All Risk or Special Cause of Loss Form,
including earthquake sprinkler leakage, at replacement cost value and with a
replacement cost endorsement covering all of Tenant’s business and trade
fixtures, equipment, movable partitions, furniture, merchandise and other
personal property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing Tenant’s
Insurance shall have an A.M. Best rating of not less than A-VIII. All Commercial
General Liability Insurance policies shall name as additional insureds Landlord
(or its successors and assignees), the managing agent for the Building (or any
successor), EOP Operating Limited Partnership, Equity Office Properties Trust
and their respective members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and other designees of Landlord and its
successors as the interest of such designees shall appear. In addition, Landlord
shall be named as a loss payee with respect to Property/Business Interruption
Insurance on the Leasehold Improvements. All policies of Tenant’s Insurance
shall contain endorsements that the insurer(s) shall give Landlord and its
designees at least 30 days’ advance written notice of any cancellation,
termination, material change or lapse of insurance. Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance prior to
the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance. So long
as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord, together with such other
insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain.

 

15. Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

 

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 180 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within 90
days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than 2
years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building or Premises occurs.

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are



--------------------------------------------------------------------------------

determined during the performance of the repairs. In no event shall Landlord be
required to spend more for the restoration than the proceeds received by
Landlord, whether insurance proceeds or proceeds from Tenant. Landlord shall not
be liable for any inconvenience to Tenant, or injury to Tenant’s business
resulting in any way from the Casualty or the repair thereof. Provided that
Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant.

16.03 The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure, or any similar or successor Laws.

 

18. Events of Default.

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 3 days after written
notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than a
Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 10 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 10 days, Tenant shall be allowed additional time (not to exceed 60
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 10 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; (f) in the case of any ground floor or
retail Tenant, Tenant does not take possession of or abandons or vacates all or
any portion of the Premises; or (g) Tenant is in default beyond any notice and
cure period under any other lease or agreement with Landlord at the Building or
Property. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any 12
month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 

19. Remedies

19.01 Upon the occurrence of any Default under this Lease, whether enumerated in
Section 18 or not, Landlord shall have the option to pursue any one or more of
the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and



--------------------------------------------------------------------------------

without limiting the generality of the foregoing, Tenant hereby specifically
waives notice and demand for payment of Rent or other obligations, except for
those notices specifically required pursuant to the terms of Section 18 or this
Section 19, and waives any and all other notices or demand requirements imposed
by applicable law);

 

  (a) Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

  (i) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

 

  (ii) The Worth at the Time of Award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

  (iii) The Worth at the Time of Award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

  (iv) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

  (v) All such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time under applicable law.

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of Interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (iii), above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%;

 

  (b) Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

  (c) Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an event or events of default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Paragraph 19.01(a).

19.02 The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

19.03 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE.



--------------------------------------------------------------------------------

19.04 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

19.05 If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.

19.06 This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

 

21. Relocation.

Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from the Premises to space of reasonably comparable size and utility
(“Relocation Space”) within the Building or other buildings within the same
project upon 60 days’ prior written notice to Tenant. From and after the date of
the relocation, the Base Rent and Tenant’s Pro Rata Share shall be adjusted
based on the rentable square footage of the Relocation Space. Landlord shall pay
Tenant’s reasonable costs of relocation, including all costs for moving Tenant’s
furniture, equipment, supplies and other personal property, as well as the cost
of printing and distributing change of address notices to Tenant’s customers and
one month’s supply of stationery showing the new address.

 

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover



--------------------------------------------------------------------------------

23. Subordination to Mortgages; Estoppel Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.

 

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord.

 

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the State of California and Landlord and Tenant hereby irrevocably consent to
the jurisdiction and proper venue of such state or commonwealth. If any term or
provision of this Lease shall to any extent be void or unenforceable, the
remainder of this Lease shall not be affected. If there is more than one Tenant
or if Tenant is comprised of more than one party or entity, the obligations
imposed upon Tenant shall be joint and several obligations of all the parties
and entities, and requests or demands from any one person or entity comprising
Tenant shall be deemed to have been made by all such persons or entities.
Notices to any one person or entity shall be deemed to have been given to all
persons and entities. Tenant represents and warrants to Landlord that each
individual executing this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, (i) in violation of any laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorney’s fees. Landlord



--------------------------------------------------------------------------------

and Tenant hereby waive any right to trial by jury in any proceeding based upon
a breach of this Lease. No failure by either party to declare a default
immediately upon its occurrence, nor any delay by either party in taking action
for a default, nor Landlord’s acceptance of Rent with knowledge of a default by
Tenant, shall constitute a waiver of the default, nor shall it constitute an
estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Equity Office Properties Management Corp. (“EOPMC”) is an affiliate
of Landlord and represents only the Landlord in this transaction. Any assistance
rendered by any agent or employee of EOPMC in connection with this Lease or any
subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

[SIGNATURES FOLLOW ON THE NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and year first

above written.

 

LANDLORD: CA-POINT WEST LIMITED PARTNERSHIP, a Delaware Limited partnership By:
  EOM GP, L.L.C., a Delaware limited liability company, its general partner  
By:   Equity Office Management, L.L.C., a Delaware limited liability company,
its non-member manager    

By:

  LOGO [g79261img_01.jpg]    

Name:

 

Mark Geisreiter

   

Title:

 

Senior Vice President

TENANT:

DIGITAL MUSIC GROUP, INC., a Delaware corporation

By:

  LOGO [g79261img_02.jpg]

Name:

 

CLIFF HAIGLER

Title:

 

Chief Financial Officer

Tenant’s Tax ID Number (SSN or FEIN)

20-3365526



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISE

This Exhibit is attached to and made a part of the Lease by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and DIGITAL MUSIC GROUP, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 2151 River Plaza Drive, Sacramento, California.

LOGO [g79261img_03.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and DIGITAL MUSIC GROUP, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 2151 River Plaza Drive, Sacramento, California.

1. Payments.

1.01 Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

1.02 As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.

2. Expenses.

2.01 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Expenses include, without limitation; (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits;
(b) management fees; (c) the cost of equipping, staffing and operating an
on-site and/or off-site management office for the Building, provided if the
management office services one or more other buildings or properties, the shared
costs and expenses of equipping, staffing and operating such management
office(s) shall be equitably prorated and apportioned between the Building and
the other buildings or properties; (d) accounting costs; (e) the cost of
services; (f) rental and purchase cost of parts, supplies, tools and equipment;
(g) insurance premiums and deductibles; (h) electricity, gas and other utility
costs; and (i) the amortized cost of capital improvements (as distinguished from
replacement parts or components installed in the ordinary course of business)
made subsequent to the Base Year which are: (1) performed primarily to reduce
current or future operating expense costs, upgrade Building security or
otherwise improve the operating efficiency of the Property; or (2) required to
comply with any Laws that are enacted, or first interpreted to apply to the
Property, after the date of this Lease. The cost of capital improvements shall
be amortized by Landlord over the lesser of the Payback Period (defined below)
or the useful life of the capital improvement as reasonably determined by
Landlord. The amortized cost of capital improvements may, at Landlord’s option,
include actual or imputed interest at the rate that Landlord would reasonably be
required to pay to finance the cost of the capital improvement. “Payback Period”
means the reasonably estimated period of time that it takes for the cost savings
resulting from a capital improvement to equal the total cost of the capital
improvement. Landlord, by itself or through an affiliate, shall have the right
to directly perform, provide and be compensated for any services under this
Lease. If Landlord incurs Expenses for the Building or



--------------------------------------------------------------------------------

Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.

2.02 Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Building; fines, interest and penalties incurred due to the
late payment of Taxes or Expenses; organizational expenses associated with the
creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases.

2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit. Within 90 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
90 day period or fails to provide Landlord with a Review Notice within the 365
day period described above, Tenant shall be deemed to have approved Landlord’s
statement of Expenses and shall be barred from raising any claims regarding the
Expenses for that year. If Tenant provides Landlord with a timely Objection
Notice, Landlord and Tenant shall work together in good faith to resolve any
issues raised in Tenant’s Objection Notice. If Landlord and Tenant determine
that Expenses for the calendar year are less than



--------------------------------------------------------------------------------

reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
30 days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Expenses unless Tenant has paid and continues to pay all Rent when
due.



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and DIGITAL MUSIC GROUP, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 2151 River Plaza Drive, Sacramento, California.

As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the Lease to which this Work Letter is
attached.

 

1. Landlord, at its sole cost and expense (subject to the terms and provisions
of Section 2 below) shall perform improvements to the Premises in accordance
with the following work list (the “Work List”) using Building standard methods,
materials and finishes. The improvements to be performed in accordance with the
Work List are hereinafter referred to as the “Landlord Work”. Landlord shall
enter into a direct contract for the Landlord Work with a general contractor
selected by Landlord. In addition, Landlord shall have the right to select
and/or approve of any subcontractors used in connection with the Landlord Work.

WORK LIST

 

  •   Replace carpet and carpet base in existing carpeted portions of Premises.

 

  •   Repaint exposed painted areas of Premises.

 

2. All other work and upgrades, subject to Landlord’s approval, shall be at
Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent. Tenant shall be responsible for
any Tenant Delay in completion of the Premises resulting from any such other
work and upgrades requested or performed by Tenant.

 

3. Landlord’s supervision or performance of any work for or on behalf of Tenant
shall not be deemed to be a representation by Landlord that such work complies
with applicable insurance requirements, building codes, ordinances, laws or
regulations or that the improvements constructed will be adequate for Tenant’s
use.

 

4. This Work Letter shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

This Exhibit is attached to and made a part of the Lease by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and DIGITAL MUSIC GROUP, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 2151 River Plaza Drive, Sacramento, California.

(EXAMPLE)

 

Date:

        

Tenant:

        

Address:

                          

 

Re: Commencement Letter with respect to that certain Lease dated as of the
                     day of                     , 20    , by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership, as
Landlord, and DIGITAL MUSIC GROUP, INC., a Delaware corporation, as Tenant, for
8,861 rentable square feet on the 2nd floor of the Building located at 2151
River Plaza Drive, Sacramento, California.

Lease Id:                     

Business Unit Number:                     

Dear                      :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is                     ;

 

  2. The Termination Date of the Lease is                     .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Tenant’s failure to execute and return this letter, or to provide written
objection to the statements contained in this letter, within 30 days after the
date of this letter shall be deemed an approval by Tenant of the statements
contained herein.

 

Sincerely,

   

Authorized Signatory

 

cc: Equity Office Lease Administration

Equity Office Leasing Administrative Assistant

Equity Office Legal Department (per Section 1.12 of the Lease)

Agreed and Accepted:

 

Tenant:

 

  DIGITAL MUSIC GROUP, INC.,

  a Delaware corporation

By:

    

Name:

    

Title:

    

Date:

    



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Lease by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and DIGITAL MUSIC GROUP, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 2151 River Plaza Drive, Sacramento, California.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense.



--------------------------------------------------------------------------------

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used ay Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures.

 

19.

Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s sole opinion may impair the
reputation of the



--------------------------------------------------------------------------------

 

Building or its desirability. Upon written notice from Landlord, Tenant shall
refrain from and discontinue such publicity immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or Invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between
CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and DIGITAL MUSIC GROUP, INC., a Delaware corporation (“Tenant”) for space in
the Building located at 2151 River Plaza Drive, Sacramento, California.

 

1. Transportation Management Association. Tenant hereby agrees to designate one
(1) of its employees to act as a liaison with Landlord to facilitate and
coordinate such programs as may be required by governmental agencies to reduce
the traffic generated by Gateway Oaks office projects as required by the City of
Sacramento’s Trip Reduction Ordinance and to facilitate the use of public
transportation. Tenant further agrees to become a member of, and participate in
the programs initiated by, the South Natomas Transportation Management
Association. Membership dues for the South Natomas Transportation Management
Association are $.06 per rentable square foot or a minimum of $250.00 per year,
but subject to change.

 

2. Flood Zone. Tenant acknowledges that the Premises may be subject to flooding
hazards due to the location of the Building in a flood zone. The boundaries for
the flood plain are described in the Flood Insurance Rate Map (FIRM) dated
July 6, 1998, prepared by the Federal Emergency Management Agency (“FEMA”), in
that certain FIRM dated May 1, 1989 by FEMA or in that certain Preliminary
Working Map dated January 1989 prepared by the U. S. Army Corps of Engineers.
Under provisions of the National Flood Insurance Program, such property is
deemed subject to special flood hazards. Tenant expressly acknowledges and
assumes the risk that the Premises may be subject to flooding due to their
location within a flood plain. Tenant unconditionally waives any flood related
property damage claim asserting liability on the part of the County of
Sacramento or its officers, agents or employees premised on the issuance of a
permit for the construction of tenant improvements within the Premises, whether
or not the issuance of such a permit is due to the negligence of the County or
its officers, agents, or employees. Further, Tenant unconditionally waives any
flood-related property damage claim against Landlord. The term “claim” as used
in the paragraph shall include all direct or class actions or subrogation or
inverse condemnation lawsuits brought by any person.

 

3. Renewal Option.

 

  (a) Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Renewal Option”) for one additional period of 3 years commencing on
the day following the Termination Date of the initial Term and ending on the 3rd
anniversary of the Termination Date (the “Renewal Term”), if:

 

  (i) Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 6 full calendar months prior to the expiration of the initial Term and not
more than 9 full calendar months prior to the expiration of the initial Term;
and

 

  (ii) Tenant is not in default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice (as defined below); and

 

  (iii) No part of the Premises is sublet (other than pursuant to a Business
Transfer, as defined in Section 11 of the Lease) at the time that Tenant
delivers its Initial Renewal Notice or at the time Tenant delivers its Binding
Notice; and

 

  (iv) The Lease has not been assigned (other than pursuant to a Business
Transfer, as defined in Section 11 of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

 

  (b) Terms Applicable to Premises During Renewal Term.

 

  (i)

The initial Base Rent rate per rentable square foot for the Premises



--------------------------------------------------------------------------------

 

during the Renewal Term shall equal the Prevailing Market (hereinafter defined)
rate per rentable square foot for the Premises. Base Rent during the Renewal
Term shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Section 4 of the Lease.

 

  (ii) Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the
Premises during the Renewal Term in accordance with Section 4 of the Lease, and
the manner and method in which Tenant reimburses Landlord for Tenant’s share of
Taxes and Expenses and the Base Year, if any, applicable to such matter, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term.

 

  (c) Procedure for Determining Prevailing Market. Within 30 days after receipt
of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. Upon agreement,
Tenant shall provide Landlord with Binding Notice and Landlord and Tenant shall
enter into the Renewal Amendment in accordance with the terms and conditions
hereof. Notwithstanding the foregoing, if Landlord and Tenant are unable to
agree upon the Prevailing Market rate for the Premises within 30 days after the
date on which Tenant provides Landlord with a Rejection Notice, Tenant’s Renewal
Option shall be null and void and of no force and effect.

 

  (d) Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after receipt of the Binding Notice and Tenant shall execute and return the
Renewal Amendment to Landlord within 15 days after Tenant’s receipt of same,
but, upon final determination of the Prevailing Market rate applicable during
the Renewal Term as described herein, an otherwise valid exercise of the Renewal
Option shall be fully effective whether or not the Renewal Amendment is
executed.

 

  (e) Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and office buildings comparable
to the Building in the Sacramento, California area. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

  (f) Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Renewal Option is subject and subordinate to the expansion rights (whether such
rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.



--------------------------------------------------------------------------------

4. Right of First Offer.

 

  A. Grant of Option; Conditions. Tenant shall have the one time right of first
offer (the “Right of First Offer”) with respect the approximately 2,476 rentable
square feet of space known as suite 270 on the 2nd floor of the Building and
shown on the demising plan attached hereto as Schedule F-1 (the “Offering
Space”). Tenant’s Right of First Offer shall be exercised as follows: at any
time after Landlord has determined that the existing tenant in the subject
portion of the Offering Space will not extend or renew the term of its lease for
such Offering Space (but prior to leasing such Offering Space to a party other
than the existing tenant), Landlord shall advise Tenant (the “Advice”) of the of
the size and location of Offering Space and the terms under which Landlord is
prepared to lease such Offering Space to Tenant for the remainder of the Term,
which terms shall reflect the Prevailing Market (hereinafter defined) rate for
such Offering Space as reasonably determined by Landlord. Tenant may lease such
Offering Space in its entirety only, under such terms, by delivering written
notice of exercise to Landlord (the “Notice of Exercise”) within 10 days after
the date of the Advice, except that Tenant shall have no such Right of First
Offer and Landlord need not provide Tenant with an Advice, if:

 

  1. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  2. the Premises, or any portion thereof, is sublet (other than pursuant to a
Business Transfer, as defined in Article 11 of the Lease) at the time Landlord
would otherwise deliver the Advice; or

 

  3. the Lease has been assigned (other than pursuant to a Business Transfer, as
defined in Article 11 of the Lease) prior to the date Landlord would otherwise
deliver the Advice; or

 

  4. Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice; or

 

  5. the Offering Space is not intended for the exclusive use of Tenant during
the Term; or

 

  6. the existing tenant in the Offering Space is interested in extending or
renewing its lease for the Offering Space or entering into a new lease for such
Offering Space.

 

  B. Terms for Offering Space.

 

  1. The term for the applicable Offering Space shall commence upon the
commencement date stated in the Advice and thereupon such Offering Space shall
be considered a part of the Premises, provided that all of the terms stated in
the Advice shall govern Tenant’s leasing of such Offering Space and only to the
extent that they do not conflict with the Advice, the terms and conditions of
this Lease shall apply to such Offering Space.

 

  2. Tenant shall pay Base Rent and Additional Rent for the applicable Offering
Space in accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for such Offering Space as
determined in Landlord’s reasonable judgment.

 

  3.

The applicable Offering Space (including improvements and personalty, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the earlier of the date Tenant takes possession of such Offering Space or as
of the date the term for such Offering Space commences, unless the Advice
specifies any work to be performed by Landlord in such Offering Space, in which
case Landlord shall perform such work in such Offering Space. If Landlord is
delayed delivering possession of the applicable Offering Space due to the
holdover or unlawful possession of such space by any party, Landlord shall use
reasonable efforts to obtain possession of the space, and the commencement of
the term for such Offering Space shall be postponed



--------------------------------------------------------------------------------

 

until the date Landlord delivers possession of such Offering Space to Tenant
free from occupancy by any party.

 

  C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the entire Offering Space shall terminate on the earlier to occur of:
(i) 9 months prior to the then current Termination Date; (ii) Tenant’s failure
to exercise its Right of First Offer within the 10 day period provided in
Section A above; and (iii) the date Landlord would have provided Tenant an
Advice if Tenant had not been in violation of one or more of the conditions set
forth in Section A above. The rights of Tenant hereunder with respect to each
subject portion of the Offering Space shall terminate on the earlier to occur
of: (i) Tenant’s failure to exercise its Right of First Offer with respect to
such portion of the Offering Space within the 5 day period provided in Section A
above; and (ii) the date Landlord would have provided Tenant an Advice for such
Offering Space if Tenant had not been in violation of one or more of the
conditions set forth in Section A above.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the applicable
Offering Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, Security Deposit, Rentable Square
Footage of the Premises, Tenant’s Pro Rata Share and other appropriate terms. A
copy of the Offering Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Notice of Exercise executed by Tenant, and
Tenant shall execute and return the Offering Amendment to Landlord within 15
days thereafter, but an otherwise valid exercise of the Right of First Offer
shall be fully effective whether or not the Offering Amendment is executed.

 

  E. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the Sacamento, California area under leases and
renewal and expansion amendments being entered into at or about the time that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof; (i) the lease term is for less than the lease term of the
Offering Space, (ii) the space is encumbered by the option rights of another
tenant, or (iii) the space has a lack of windows and/or an awkward or unusual
shape or configuration. The foregoing is not intended to be an exclusive list of
space that will not be considered to be comparable.

 

  F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

 

5 Monument Sign.

 

  A. So long as (i) Tenant is not in default under the terms of the Lease;
(ii) Tenant is in occupancy of the Premises; and (iii) Tenant has not assigned
the Lease or sublet any part of the Premises to a non-affiliated entity, Tenant
shall have the right to have its name listed on a panel located on the shared
Building monument sign (the “Sign”) located in the front of the Building.
Following installation of Tenant’s name on the Sign, Tenant shall be liable for
all costs related to the maintenance, and, if applicable, illumination of the
sign. In the event that additional names are listed on the Sign, all future
costs of maintenance and repair shall be prorated between Tenant and the other
parties that are listed on such Sign.

 

  B.

The Sign with Tenant’s name shall be designed, constructed, installed, insured,
maintained, repaired and removed from the Building (no later than Termination
Date or sooner termination of the Term of the Lease), all at Tenant’s sole risk,
cost and expense, Tenant must obtain Landlord’s written consent to any proposed
signage and lettering prior to its fabrication and installation. Landlord
reserves the right to withhold consent to any sign that, in the sole judgment of



--------------------------------------------------------------------------------

 

Landlord, is not harmonious with the design standards of the Building and Sign.
To obtain Landlord’s consent, Tenant shall submit design drawings to Landlord
showing the type and sizes of all lettering; the colors, finishes and types of
materials used; and (if applicable and Landlord consents) any provisions for
illumination.

 

  C. If during the Lease Term (and any extensions thereof) (a) Tenant is in
default under the terms of the Lease after the expiration of applicable cure
periods; or (b) Tenant fails to continuously occupy the Premises; or (c) Tenant
assigns the Lease to a non-affiliated entity or subleases any part of the
Premises to a non-affiliated entity, then Tenant’s rights granted herein will
terminate and Landlord may remove Tenant’s name from the Sign at Tenants sole
cost and expense.

 

  D. Landlord may, at anytime during the Lease Term (or any extension thereof),
upon five days prior written notice to Tenant, relocate the position of Tenant’s
name on the Monument Sign. The cost of such relocation of Tenant’s name shall be
at the cost and expense of Landlord.



--------------------------------------------------------------------------------

Schedule F-1

Offering Space

LOGO [g79261img_04.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT G

PARKING AGREEMENT

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Lease by and between CA-GATEWAY OAKS LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and DIGITAL MUSIC GROUP, INC., a Delaware corporation
(“Tenant”) for space in the Building located at 2151 River Plaza Drive,
Sacramento, California.

 

  1. During the initial Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of 35 non-reserved parking spaces in the
parking facility servicing the Building (“Parking Facility”). During the initial
Term, there shall be no charge for such parking spaces. Tenant may, from time to
time request additional parking spaces, and if Landlord shall provide the same,
such parking spaces shall be provided and used on a month-to-month basis, and
otherwise on the following terms and provisions, and at such prevailing monthly
parking charges as shall be established from time to time. Such charges, if any,
shall be payable in advance to Landlord or such other entity as designated by
Landlord, and shall be sent concurrent with Tenant’s payment of monthly Base
Rent to the address Landlord designates from time to time. Except as otherwise
set forth herein below, no deductions from such charges, if any, shall be made
for days on which the Parking Facility is not used by Tenant.

 

  2. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, raws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Facility. Landlord reserves the right to adopt, modify and
enforce reasonable rules (“Rules”) governing the use of the Parking Facility
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation. Landlord may refuse to permit any person
who violates such Rules to park in the Parking Facility, and any violation of
the Rules shall subject the car to removal from the Parking Facility. Tenant
shall comply with and cause its employees to comply with all the Rules as well
as all reasonable additions and amendments thereto.

 

  3. Unless specified to the contrary above, the parking spaces hereunder shall
be provided on a non-designated “first-come, first-served” basis. Subject to
Tenant’s rights to the reserved spaces set forth above, if any, Landlord
reserves the right to assign other specific parking spaces, and to reserve other
parking spaces for visitors, small cars, handicapped persons and for other
tenants, guests of tenants or other parties, which assignment and reservation or
spaces may be relocated as determined by Landlord from time to time, and Tenant
and persons designated by Tenant hereunder shall not park in any such location
designated for such assigned or reserved parking spaces. Tenant acknowledges
that the Parking Facility may be closed entirely or in part in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control; and in such events, Landlord shall refund any
prepaid parking fee hereunder, prorated on a per diem basis.

 

  4. Tenant shall not store or permit its employees to store any automobiles in
the Parking Facility without the prior written consent of the operator. Except
for emergency repairs, Tenant and its employees shall not perform any work on
any automobiles while located in the Parking Facility, or on the Property. If it
is necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

 

  5.

LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO PERSONS USING THE
PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING AGREED THAT,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL BE AT THE
SOLE RISK OF TENANT AND ITS EMPLOYEES, WITHOUT LIMITING THE FOREGOING, TENANT
HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND RELINQUISHES ANY AND ALL
ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO
TENANT ARISING AS A RESULT OF PARKING IN THE PARKING FACILITY, OR ANY ACTIVITIES
INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME MAY OCCUR, AND FURTHER AGREES
THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE
AGAINST LANDLORD OR ANY OF



--------------------------------------------------------------------------------

 

THE LANDLORD RELATED PARTIES FOR ANY SAID CAUSES OF ACTION. IN ALL EVENTS,
TENANT AGREES TO LOOK FIRST TO ITS INSURANCE CARRIER AND TO REQUIRE THAT
TENANT’S EMPLOYEES LOOK FIRST TO THEIR RESPECTIVE INSURANCE CARRIERS FOR PAYMENT
OF ANY LOSSES SUSTAINED IN CONNECTION WITH ANY USE OF THE PARKING FACILITY.
TENANT HEREBY WAIVES ON BEHALF OF ITS INSURANCE CARRIERS ALL RIGHTS OF
SUBROGATION AGAINST LANDLORD OR LANDLORD RELATED PARTIES. Notwithstanding the
foregoing, but except as provided in Section 15 of the Lease (Subrogation) and
Section 20 of the Lease (Limitation of Liability) to the contrary, Tenant shall
not be required to waive any claims against Landlord (other than for loss or
damage to Tenant’s business) where such loss or damage is due to the negligence
or willful misconduct of Landlord or any Landlord Related Parties.

 

  6 Tenant shall not assign its rights under this Parking Agreement or sublease
any of the parking spaces without the consent of Landlord. Landlord shall have
the right to terminate this Parking Agreement with respect to any parking spaces
that Tenant desires to sublet or assign its rights thereto.

 

  7 Landlord hereby reserves the right to enter into a management agreement or
lease with another entity for the operation of the Parking Facility
(“Operator”). In such event, Tenant, upon request of Landlord, shall enter into
a parking agreement upon substantially the same terms hereunder with the
Operator and pay the Operator the monthly charge established hereunder, and
Landlord shall have no liability for claims arising through acts or omissions of
the Operator. It is understood and agreed that the identity of the Operator may
change from time to time during the Term. In connection therewith, any parking
lease or agreement entered into between Tenant and any Operator shall be freely
assignable by such Operator or any successors thereto.